Citation Nr: 1503278	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  09-17 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for Achilles tendonitis right ankle prior to March 26, 2014.

2.  Entitlement to a rating in excess of 20 percent for Achilles tendonitis right ankle from March 26, 2014.

3.  Entitlement to service connection for Achilles tendon of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kimberly A. Mitchell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1974 to February 1977.

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, and an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The March 2004 rating decision denied service connection for Achilles tendon of the left foot.  The October 2008 rating decision granted service connection for Achilles tendon of the right foot at 10 percent disabling.

A June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California increased the Achilles tendon of the right foot to 20 percent disabling.  In a December 2014 Notice of Disagreement (NOD), the Veteran argued that he desired to have the 20 percent rating effective from September 26, 2003.  

In the March 2004 rating decision, the RO denied the Veteran's claim for service connection for Achilles tendon, right foot, claimed as bilateral leg and foot condition.  In May 2004, the Veteran filed a timely notice of disagreement with the March 2004 rating decision.  In June 2005, a Statement of the Case was issued, that only addressed the right foot.  In the Veteran's May 2009 Substantive Appeal, he stated that he was appealing the March 2004 rating decision and that both of his Achilles tendons should have been evaluated.  Throughout the appeal period, the Veteran has repeatedly requested adjudication of his claim for service connection for Achilles tendonitis, left foot.  No adjudication of the left foot has occurred.  The Veteran has not been provided with a Statement of the Case that addressed his left foot service connection claim and the Board is required to remand, rather than refer, this issue to the attention of the AOJ.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

The issue of entitlement to service connection for Achilles tendon of the left foot is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  Prior to March 26, 2014, the Veteran's service-connected Achilles tendonitis of the right ankle was manifested by pain, 0 to 5 degrees of dorsiflexion, and 0 to 40 degrees of plantar flexion.  

2.  Since March 26, 2014, the Veteran's service-connected Achilles tendonitis of the right ankle was manifested by pain, 0 to 20 degrees of dorsiflexion, and 0 to 5 degrees of plantar flexion  


CONCLUSIONS OF LAW

1.  Prior to March 26, 2014, the criteria for the assignment of an initial rating in excess of 10 percent for Achilles tendonitis of the right ankle have not been met.  38 U.S.C.A. § 1110, 1131, 1155; 38 C.F.R. § 3.321, 4.71a, Diagnostic Codes (DCs) 5024 and-5271 (2014).

2.  Since March 26, 2014, the criteria for the assignment of a rating in excess of 20 percent for Achilles tendonitis of the right ankle have not been met.  38 U.S.C.A. § 1110, 1131, 1155; 38 C.F.R. § 3.321, 4.71a, DCs 5024 and 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notice has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, by correspondence dated in October 2003 and June 2007, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claims, the assistance that VA would provide to obtain evidence and information in support of the claims, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the same letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied the duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent June 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal in September 2008 and March 2014, and the Board finds these examinations to be adequate for rating purposes.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of different ratings for different periods of time, based on facts found, is required.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran originally filed a claim for a right ankle condition in September 2003.  In October 2008, the RO granted service connection for Achilles tendonitis, right foot and assigned a 10 percent disability rating under 38 C.F.R. § 4.71a, DC 5284.  In November 2008, the Veteran filed a notice of disagreement, asserting that he is entitled to an initial disability rating in excess of 10 percent.

DC 5024, the diagnostic code for tenosynovitis, provides that diseases rated under such will be rated based on limitation of motion of affected parts or as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5024.  DC 5271, the diagnostic code for rating the limitation of motion of the ankle, provides a 10 percent rating where there is moderate limitation of ankle motion and a maximum 20 percent rating where there is marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  

The words "moderate" and "marked" as used in the various diagnostic codes are not defined in the Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  However, the Schedule provides some guidance by defining normal ranges of ankle motions of 0 to 20 degrees for dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. § 4.71, Plate II.

In DeLuca v. Brown, 8 Vet. App. 202, it was held that 38 C.F.R. §§ 4.40 and 4.45 were not subsumed into the diagnostic codes under which a veteran's disabilities are rated.  Therefore, the Board must consider the "functional loss" of a musculoskeletal disability under 38 C.F.R. § 4.40 (2014).  Functional loss may occur as a result of weakness or pain on motion of the affected body part.  Id.  The factors involved in evaluating, and rating, disabilities of the joints include: weakness; fatigability; incoordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45 (2014).  These factors do not specifically relate to muscle or nerve injuries independently of each other, but rather, refer to overall factors, which must be considered when rating the veteran's joint injury.  DeLuca, 8 Vet. App. at 206 -07.

Prior to March 26, 2014

Turning to the evidence of record, the Veteran has reported a history of Achilles tendonitis since service.  VA treatment records show complaints of pain and treatment for his tendonitis.  The Veteran has been prescribed ankle brace supports that he wears constantly.

A September 2008 VA examination report reflects that the Veteran had tendon tenderness to palpation.  Range of motion of the right ankle was 0 to 5 degrees of dorsiflexion and 0 to 40 degrees of plantar flexion.  ROM was limited by pain at the extremes of extension, however it was not limited by pain, weakness, incoordination, fatigability, or lack of endurance with repetitive motion testing.  There were no flares-ups, instability, or tendon abnormality noted.  There was no crepitus with range of motion.

A September 2013 VA Foot Disability Benefits Questionnaire (DBQ) did not provide range of motion findings.  The examiner noted the Veteran reported he wore ankle braces on a continuous basis and that he could only walk a half a mile before he had pain.  The Veteran also reported he could not go on walks with his wife.  The examiner noted that pain, weakness, fatigability, and incoordination could limit functional ability during flare-ups, or when the Achilles tendon was used repeatedly over a period of time, however the significance of the limitation could not be ascertained without resort to mere speculation.

The Veteran has asserted that he is entitled to a 20 percent disability rating for his right ankle from September 26, 2003, the date of his original claim.  He bases this assertion on the fact that at the September 2008 VA examination he had 0 to 5 degrees of dorsiflexion and that, in his opinion, is considered severe as the normal endpoint is 20 degrees.  The Board notes that the regulations identify total range of motion when assigning disability ratings.  The total range of motion for the ankle includes both dorsiflexion and plantar flexion.  While it is true the Veteran's dorsiflexion in September 2008 was to 5 degrees, his plantar flexion was to 40 degrees.  This gives him a total range of motion of 45 degrees out of 65 degrees.  This is considered moderate limitation of motion, and warrants a 10 percent disability rating.  In contrast, the Veteran's total range of motion at the March 2014 VA examination, showed 0 to 20 degrees of dorsiflexion and 0 to 5 degrees plantar flexion, giving the Veteran a total range of motion of 25 degrees out of 65 degrees, thus warranting the higher evaluation of 20 percent for marked limitation of motion from March 26, 2014.  

In carefully reviewing the evidence of record, the Board finds that the criteria for an initial rating in excess of 10 percent for Achilles tendonitis, right foot, prior to March 26, 2014 is not warranted.  A review of the treatment records note continued problems with the Veteran's right ankle but there are no findings that would allow for an increased evaluation.  Likewise, the VA examination and DBQ do not show findings that reflect a marked limitation of motion of the right ankle.  

From March 26, 2014

A March 2014 VA examination report reflects that the Veteran had ongoing ankle and heel pain, and a sensation of "muscle pulling off the shin."  Range of motion of the right ankle was 0 to 5 degrees of plantar flexion and 0 to 20 degrees of dorsiflexion.  There was no objective evidence of painful motion.  There was no additional limitation of ROM after repetitive-use testing.  Functional impairment after repetitive use was less movement than normal.  The Veteran denied flare-ups.  There was no instability, or tendon abnormality noted.  The Veteran reported that due to his ankle condition, he could not walk long distances, hike or climb.  He also has ergonomic equipment on his vehicle gas pedal to assist with driving.  The examiner noted that pain, weakness, incoordination, or fatigability, could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over time.  However, it was not possible without resort to mere speculation to estimate either loss of ROM or describe loss of function without directly observing function under those conditions.  

As a result of the March 2014 VA examination report, the Veteran was assigned a 20 percent disability rating for Achilles tendonitis of the right ankle, which is the maximum schedular evaluation available under Diagnostic Code 5271.  

Extraschedular

The Board has also considered whether the Veteran's claim for an increased rating should be referred for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014) and has concluded that referral is not warranted.  

According to VA regulation, in exceptional cases where schedular ratings are found to be inadequate, the RO may refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2014).  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected Achilles tendonitis of the right ankle is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's Achilles tendonitis with the established criteria found in the rating schedule for an ankle disability shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development consistent with the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  


ORDER

An initial disability rating higher than 10 percent for Achilles tendonitis right ankle prior to March 26, 2014, is denied.

A rating in excess of 20 percent for Achilles tendonitis right ankle from March 26, 2014, is denied.


REMAND

For the reasons explained in the introduction, a Statement of the Case needs to be issued on the issue of entitlement to service connection for Achilles tendonitis, left foot.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Furnish a Statement of the Case as to the issue of service connection for Achilles tendonitis, left foot.  Only if the Veteran perfects an appeal should this issue be certified to the Board following completion of any necessary development.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


